Case 1:21-cr-00107-RDM Document 46 Filed 06/02/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA

Criminal Action No. 21-107 (RDM)

BRUNO JOSEPH CUA

 

 

ORDER

Upon consideration of Defendant Bruno Joseph Cua’s Motion to Modify Conditions of
Release, and the entire record in this case, it is hereby ORDERED that the motion is
GRANTED.

It is further ORDERED that this Court’s Order Setting Conditions of Release entered on
March 10, 2021 (ECF No. 25, Attachment A), as amended and modified by the Court’s April 12,
2021 Order (ECF No. 35), is hereby amended and modified as follows:

1. Subject to advance approval by the Pretrial Services Office and his other

conditions of release, Mr. Cua is permitted to travel to and within Cherokee County,

Georgia.

va Subject to advance approval by the Pretrial Services Office and his other

conditions of release, Mr. Cua is permitted to travel to and from the property owned by

the Cua family in Jasper County, Georgia.

3, Mr. Cua is permitted to go to and be inside the outbuilding on his home’s property

referred to as the “workshop” or “barn” without the direct supervision of his third-party

custodian.
Case 1:21-cr-00107-RDM Document 46 Filed 06/02/21 Page 2 of 2

-_

SO ORDERED this Z& day of V un 2021.

pp Hm

 

Randolph D. Moss
United States District Judge
